DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claim 12-24 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 10,586,101.  The conflicting claims are not identical because patent claim 1 requires the additional elements of “analyzing a display condition of the product based on a distance between a position of the product in the acquired image of the display shelf and a reference position, the display condition including that the product exits on the near side on the display shelf”, not required by claim 12 of the instant application.  However, the conflicting claims are not patentably distinct from each other because:
        Claims 12 of application '103 and claim 1 of patent '101 recite common subject matter;
        Whereby claim 1, which recites the open ended transitional phrase “comprising”, does not preclude the additional elements recited by claim 1 of the patent, and
        Whereby the elements of claim 12 are fully anticipated by patent claim 1, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/22/2020,1/29/2020,5/22/2020 was is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14,and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al ( 2016/0300181) in view of Yusuke et al (JP 2012-193873) 
As to claim 12, Iwai et al teaches display condition analysis device comprising: a memory configured to store a set of instructions; a processor configured to execute the instructions to:
 acquire an image of a display shelf captured by a camera(camera 1, figure 1)
 recognize, from the image acquired of the display shelf (paragraph [0058]; captures images of the goods displayed),
 a product displayed on the display shelf (a goods detection unit that detects goods in the display area based on captured images of the display area; a goods state detection unit that detects a goods display state in the display area based on a result of detection by the goods detection unit, paragraph [0010]); 
detect a position of the product in the image acquired (goods detecting process may use known image recognition technology, namely, technology for extracting images of objects from the captured images and obtaining the positions of the objects, and the result of detection of the positions of the goods in each display area is output from the goods detection unit 41 for each detection time, paragraph [0063]); compare the position detected with an appropriate position on the display shelf(paragraph [0123-, figure 4)  and analyze a display condition of the product based on the comparison(analyzing unit 33, figure 3) .
While Iwai meets a number of the limitations of the claimed invention, as pointed out more fully above, X fails to specifically teach “wherein detecting the position of the product comprises at least one of:
 detecting an absolute position of one or more of the product, detecting a relative position between two or more of the products, detecting a point or a face of one or more of the product, detecting a line connecting positions of two or more of the products, and  detecting an area between the line connecting positions of two or more of the products and a reference line”
Specifically, Yusuke et al. teaches a photographing section for taking pictures of the inside of a storage space; a recognition section for recognizing article information identifying an article inside the storage space, and positional information indicating the position inside the storage space at which the article is placed; and a display control section for showing the article information and the positional information recognized by the recognition section at a display section established outside the storage space ( solution section).Yusuke clearly teaches detecting a position of one or more of the product, detecting a relative position between two or more of the products ( figure 12 and paragraph [0028-00630]). It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to include the positional information in Iwai in order to determine the product shortage and confirm the position of the goods regarding the goods information and the positional information before forming a storage space. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
As to claim 13, Yusuke et al teaches the  display condition analysis device according to Claim 12, wherein the processor is further configured to execute the instructions to: generate a display image highlighting regions of the products recognized; and display the display image on the display ( paragraph [002,0014,0015,0029-0030]; display 106 and figure 1a).  
As to claim 14, Yusuke  et al teaches the display condition analysis device according to Claim 12, wherein the appropriate position is by a front line of the display shelf ( paragraph [0028-0030]).  
As to claim 17, Yusuke et al teaches the display condition analysis device according to Claim 12, wherein the processor is further configured to execute the instructions to: recognize, from the image acquired of the display shelf, a product displayed on the display shelf; and analyze a display condition of the product, based on a position of the product in a reference image and a position of the product in the image acquired of the display shelf ( paragraph[0028-0030]).  
18. (New) The display condition analysis device according to Claim 12, wherein the display condition includes an out of stock and disorder in a store.  
As to claim 19, Yusuke et al teaches the display condition analysis device according to Claim 15, wherein the processor is further configured to execute the instructions to: output an image in a state in which the degree of separation is recognizable ( display 106 figure 1a).  
As to claim 20, Yusuke et al teaches the display condition analysis device according to Claim 12, wherein the processor is further configured to execute the instructions to: display an image emphasizing the area.  
As to claim 21, Yusuke et al teaches the display condition analysis device according to Claim 12, wherein the processor is further configured to execute the instructions to: display an image indicating disorder on the image acquired of the display shelf(paragraph [0058] photo falsely recognized; paragraph [0014-0015];[0029-0030]) .  
As to claim 22, Yusuke et al teaches the display condition analysis device according to Claim 12, wherein the processor is further configured to execute the instructions to: recognize, from the image acquired, displayed products on the display shelf and positions of the displayed products; and analyze the display condition by comparing the positions of the displayed products and the positions of the displayed products with a status where products are displayed at the appropriate position on the display shelf(paragraph [0028-0040]).  
The limitation of claims 23-24 has been addressed above. 

Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

					Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664